~-
     AO 2458 (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                Page I of I   t~

                                         UNITED STATES DISTRICT COURT
                                                    SOUTHERN DISTRICT OF CALIFORNIA

                          United States of America                                JUDGMENT IN A CRIMINAL CASE
                                                                                  (For Offenses Committed On or After November I, I 987)
                                     v.

                        Jose Demetria Funez-Rivera                                Case Number: 3:19-mj-20750

                                                                                  Russom Ge breab
                                                                                  Defendant's Attorney


     REGISTRATION NO. 83177298
                                                                                                                FILED
     THE DEFENDANT:
      IZI pleaded guilty to count(s) 1 of Complaint                                             /                MAR 2 5 2019                   /
      D was found guilty to count(s)                                                                     . i:: RK, u.s. ~·-
           after a plea of not guilty.
           Accordingly, the defendant is adjudged guilty of such count(s), whic
                                                                                              CH
                                                                                               ERN                DIS TRI CT OF CALIFORNIA
                                                                                                         hleJ:h.e...fullo.w.ing_gJfelBt;

     Title & Section                   Nature of Offense                                                                Count Number(s)
     8:1325                            ILLEGAL ENTRY (Misdemeanor)                                                      1

      D The defendant has been found not guilty on count(s)                   ~~~~~~~~~~~~~~~~~~~-




      D Count(s)                                                                   dismissed on the motion of the United States.

                                                 IMPRISONMENT
            The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
     imprisoned for a term of:

                                    ~IMESERVED                                D                                               days

      IZI Assessment: $10 WAIVED          IZ1 Fine: WAIVED
      IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
      the defendant's possession at the time of arrest upon their deportation or removal.
      D Court recommends defendant be deported/removed with relative,                            charged in case


          IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
     of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
     imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
     United States Attorney of any material change in the defendant's economic circumstances.

                                                                               Monday, March 25, 2019
                                                                               Date of Imposition of Sentence


     Received         -~
                    DUSM                                                        ONORABLE F. A. GOSSETT III
                                                                               UNITED STA TES MAGISTRATE JUDGE



      Clerk's Office Copy                                                                                                            3:19-mj-20750
